United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40432
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus


ALAN LAWRENCE SHELBY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:04-CR-138-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Alan Lawrence Shelby pleaded guilty to escape from federal

custody and was sentenced to 40 months of imprisonment, three

years of supervised release, $2,692.60 in restitution, and a $100

special assessment.

     Shelby argues on appeal that the district court erred in

determining that the instant offense of escape was a crime of

violence qualifying him as a career offender under U.S.S.G.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40432
                                -2-

§ 4B1.1.   He concedes that this court held in United States v.

Ruiz, 180 F.3d 675, 677 (5th Cir. 1999), that escape constitutes

a crime of violence under U.S.S.G. § 4B1.2.   He argues, however,

that Ruiz was effectively overruled by this court’s subsequent

decision in United States v. Charles, 301 F.3d 309 (5th Cir.

2002) (en banc), because Charles overruled any prior cases

conflating the guidelines “crime of violence” definition found in

§ 4B1.2 and the differing statutory “crime of violence”

definition found in 18 U.S.C. § 16.   Ruiz did not conflate the

definitions of § 16 and § 4B1.2(a).   Therefore, Charles did not

effectively overrule Ruiz on this basis.

     AFFIRMED.